DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1, line 16 recites, “the resistor RSEN”, which should be corrected to have proper antecedent basis.  Appropriate correction is required. Claim 10, line 13 has similar recitation and similarly objected.  Claims 2-9, 14-16 depend from objected Claim 1 and Claims 11-13 depend from objected Claim 10.
Claim 6, lines 4-5 and 6 recite, “the GaN power switch SW_MAIN” which should be corrected to have proper antecedent basis. Claim 7 has similar recitations and require similar corrections. Appropriate correction is required.
Claim 10, lines 25 recites, “the GaN power switch SW_MAIN”, which should be corrected to have proper antecedent basis. Appropriate correction is required. Claims 11-13 depend from objected claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-4, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claim 2 recites, “the GaN sense transistor switch SWSEN and the GaN sense resistor RSEN are lateral GaN device structures”, which is not fully supported by original specification as no device structures to include the structural details such as gate width, gate length, layer structure are described in the original specification. New claim 15 has similar recitations and similarly rejected.  Claims 3-4 depend from rejected Claim 2, therefore rejected due to dependency to rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, line 13 recites, “a GaN sense resistor”.  It is indefinite as to the scope of “a GaN” phrase, whether the sense resistor being on the same GaN substrate or a specific implementation of the resistor on the substrate.  For examination purpose, the above phrase is considered as a sense resistor on the claimed “substrate” in line 2. Claim 10 has similar recitation and similarly rejected. Claims 2-9, 14-16 depend from rejected Claim 1, Claims 11-13 depend from Claim 10, therefore rejected due to dependency to rejected Claim 1 and Claim 10 respectively. 
Claim 5 recites the limitation, “a drain voltage sense terminal VDS”, in line 5.  It is not definite whether the previously recited limitation in line 7 of the parent claim or a different limitation is being claimed.  For examination purposes, the above phrase is considered as a terminal receiving signal from the drain voltage sense terminal VDSEN.
Claim 2, lines 5-6 recites, “the GaN sense transistor switch SWSEN and the GaN sense resistor RSEN are lateral GaN device structures having a gate width wg”.  It is indefinite what Applicant is referring by the phrase “a GaN device structures” and “gate width” for a resistor. For examination purposes, the above phrase is considered as, the GaN sense transistor switch SWSEN is lateral GaN devices having a gate width wg, and the GaN sense resistor RSEN is formed on the substrate.
Amended Claim 6, further limits the fast turn-off circuitry connected being “between a source connection and a node between a gate resistor Rgate of the gate driver circuitry and the gate output terminal OUT of the driver circuit”.  It is indefinite whether the limitation of “connected between a source connection and a node” being 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5, 10-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihira et al. (US 5,621,601) in view of Mauder et al. (US 2018/0033886).
Regarding Claim 1, Fujihira discloses a power switching device (Figures 1-6) comprising: 
a substrate (comprising 61, Figure 5); 
a power transistor switch SW_MAIN (comprising 10, Figure 1a, corresponding elements in other Figures) and an integrated drain voltage sensing circuit formed monolithically on the substrate (comprising 20, Rd, Figure 1A, Figure 5, Column 4, lines 24-26); 
the power transistor switch SW_MAIN having a gate width Wg (width of gate 67, Figure 5) and on-resistance Rdson (Rg, Figure 5, Column 4, line 55), and comprising gate, source and drain terminals (GATE, SOURCE, DRAIN) (G1, S1, D respectively in Figure 5), a source sense terminal (KS) (S, Figure 1a), and the integrated drain voltage sensing circuit a drain voltage sense terminal VDSEN (Vd, Figure 1a);
the integrated drain voltage sensing circuit (comprising 20, Rd, Figure 1a, 5) comprising a sense transistor switch SW_SEN (20, Figures 1a, 5), having a source (S2, Figure 5), drain (D, Figure 5) and gate (G2, Figure 5), and a sense resistor (RSEN) (comprising Rd, Figure 1A), configured to form a resistive divider (20 and Rd in series forming a voltage divider, Figure 1A), 

a node between the source of the sense transistor switch SWSEN and the sense resistor RSEN, being connected to the drain voltage sense terminal VDSEN (sense terminal Vd is connected to a anode between Rd and source of 20, Figure 1a),
wherein, when a gate drive signal (comprising output signal Ss from 3, Figure 1a) is applied to the gate terminal to turn-on the power transistor switch SW_MAIN and the sense transistor switch SW_SEN (drive signal Ss applied to the gate of 10 and to the gate of 20, Figure 1a), a drain voltage sense signal VDSEN is provided to the drain voltage sense terminal VDSEN (signal at Vd, Figure 1a). 
Fujihira does not specifically disclose the substrate being a GaN substrate to have GaN main and sense transistor switches. 
Mauder discloses a power switching device (Figures 1-7) comprising a main transistor and a sense transistor integrated on a substrate (substrate 102, 202 Figures 1-2 for integrating main and sense transistors in Figures 6-7), wherein the substrate is a GaN (Paragraph 37, “   the semiconductor substrate 102 may be a silicon carbide (SiC)-based semiconductor substrate, or gallium arsenide (GaAs)-based semiconductor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select GaN substrate in the power switching device of Fujihira (to have GaN power transistor switch SW_MAIN, GanN sense transistor switch, GaN sense resistor RSEN respectively), as taught by Mauder to take advantage of the wide band gap characteristics of GaN (Mauder, Paragraph 37).
Regarding Claim 2, combination of Fujihira and Mauder discloses the GaN power switching device of Claim 1, wherein the GaN power transistor switch SW_MAIN comprises a large gate width, high voltage/high current lateral GaN power transistor (Column 57- 62, “…..large capacity main transistor”, Column 8, lines 5- 16), wherein the GaN sense transistor switch SWSEN and the GaN sense resistor RSEN are lateral GaN device structure having a gate width wg (Figure 5, Column 8, lines 31-38), wherein the gate width ratio wg/Wg is of about 1:100 (gate resistance, corresponding to gate width, rg for 20 of 1 ohm and Rg for 10 of 100 ohm recited in Column 8, lines 11-16).  Combination of Fujihira and Mauder does not specifically disclose the gate width ratio wg/Wg being in the range from about 1:100 to 1:1000.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the desired gate width range based on the design conditions.
Regarding Claim 3, combination of Fujihira and Mauder discloses the GaN power switching device of Claim 2, wherein the gate widths of the GaN sense transistor switch SW_SEN and the GaN sense resistor RSEN are selected to provide an on- 
Regarding Claim 4, combination of Fujihira and Mauder discloses the GaN power switching device of Claim 3, wherein the gate widths of the GaN sense transistor switch SWSEN and the GaN sense resistor RSEN are different (Column 8, line9-16, gate resistance Rg of 10 at 100 ohm and gate resistance rg 20 of 1 ohm to 10 k ohm).
Regarding Claim 5, combination of Fujihira and Mauder discloses a driver circuit for a GaN switching device comprising a GaN power transistor switch SW_MAIN and an integrated drain voltage sensing circuit (driver circuit comprising 3, 50, Figure 1a) as defined in Claim 1, the driver circuit comprising: 
gate driver circuitry (comprising 40, 3, Figure 1a) for generating a gate drive signal (Ss, Figure 1a), having a gate drive input terminal and a gate drive output terminal (Figure 1a); 
fault detection logic circuitry (comprising 30, Figure 1a) having a drain voltage sense terminal VDSEN for receiving a drain voltage sense signal VDSEN from the GaN switching device (terminal receiving Vd, Figure 1a), and logic elements for comparing the drain voltage sense signal VDSEN to a reference voltage Vref (comparator 30 including reference terminal receiving Vr, Figure 1a) and generating a fault signal FLT of a predetermined level when VDSEN reaches or exceeds Vref (comprising signal Sd to 40, Figure 1a, Column 6, lines 9-17); 
the fault signal FLT being input to the gate driver circuitry to turn-off the GaN power switch SWMAIN when the fault signal FLT reaches the predetermined level for 
Claim 10 recites a GaN power switching module comprising: a GaN transistor switching device comprising: a GaN die comprising the limitations of Claim 1 and 5 combined and limiting the GaN power transistor switch SW_MAIN being a lateral GaN power transistor switch SW_MAIN.  Regarding Claim 10, combination of Fujihira and Mauder discloses the GaN transistor switching device as discussed in the rejection of Claim 1 and 5, and a power switching module (Fujihira, Figure 1a) comprising the transistor switching device comprising a die (Fujihira, Figure 5, Mauder Figures 1-2) and lateral power transistor switch SW_MAIN (Fujihira, Column 8, line 37-38).
Regarding Claim 11, combination of Fujihira and Mauder discloses the GaN power switching module of Claim 10, wherein the driver circuit is co-packaged with the GaN die (Mauder, Paragraph 66). Combination of Fujihira and Mauder also discloses a MOSFET driver circuit in Figure 3 embodiment. Combination of Fujihira and Mauder does not specifically disclose a MOSFET driver circuit in Figure 1a embodiment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a MOSFET driver circuit in Figure 1a, to simplify the driver circuit.
Claims 14 and 15.
Claims 6-9, 12-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihira et al. (US 5,621,601) in view of Mauder et al. (US 2018/0033886) and Robb (US 5,467,047).
Regarding Claim 6, in the combination, Fujihira discloses the driver circuit of Claim 5, comprising fast soft turn-off circuitry (part of 40/50 in Figure 1a, implementation in Figure 3) connected between a source connection and a node between a gate resistor Rgate and the gate output terminal OUT of the driver circuitry (node between Rg and 3 Figure 1a), the fast soft turn-off circuitry configured to receive the fault signal FLT from the fault detection logic circuitry (Sd to 40, Figure 1a) and implement fast soft turn-off of the GaN power switch SW_MAIN when the fault signal FLT reaches the predetermined level for overcurrent protection, before full turn-off of the GaN power switch SW_MAIN by the gate driver circuitry (Figure 1a, by pull down of the node). 
Fujihira does not disclose the gate resistor being that of the driver circuitry and the fast turn-off circuit being further comprised in Figure 1A embodiment. Fujihira discloses Figure 3 embodiment as a simpler and faster implantation of 50 in Figure 1a, not as a further element of the driver circuit.  
Robb discloses a fat turn-off circuitry (comprising 22, Sole Figure) for power switch main transistor (comprising 14), wherein the fast turn-off circuitry is connected between a source connection (source connection of 14 to ground) and a node between a gate resistor (comprising 18, 19) and a gate output terminal of the a driver circuitry (driver circuitry comprising circuitry connected 12 (not shown), 18, 19 providing drive signal at the gate of 14) and is controlled by a fault detection circuit output signal (output signal at 33 provided by 22).  


Regarding Claim 7, combination of Fujihira, Mauder and Robb discloses the driver circuit of Claim 6, comprises a transistor Q1 and resistor R1 connected in series to the node between the gate resistor Rgate of the gate driver circuitry and the gate output terminal OUT of the driver (Fujihira, 51, 52 in series connected to Rg in Figure 3), and the fault signal FLT output of the fault detection logic circuitry is connected to the gate of Q1, whereby when the fault signal level reaches the predetermined level for overcurrent protection which exceeds the threshold voltage of transistor Q1, transistor Q1 is turned on to pull-down the gate voltage Vgs of the GaN power switch SW_MAIN to near or below its threshold voltage, within less than 100ns (10 having capacitance of about 1 nF recited in Column 6, line 1 and 100 ohm recited in Column 8, line 11 results in the claimed response time of within 100 ns).
Regarding Claim 8, combination of Fujihira, Mauder and Robb discloses the driver circuit of Claim 6, wherein the fast soft turn-off circuitry comprises a transistor Q1 and resistor R1 connected in series to a node between a gate resistor Rgate of the gate driver circuitry and the gate output terminal OUT of the driver (51, 52 in series connected to Rg in Figure 3), the output of the fault detection logic circuitry is connected directly to the gate of transistor Q1 of the fast soft turn-off circuitry (Sd to 40 implemented to include 51, 52 of Figure 3), parameters of the gate driver circuitry and 
Combination of Fujihira, Mauder and Robb does not specifically disclose the fault signal being connected through a delay element comprising an inverter to an input of the gate driver circuitry.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional delay element in the combination of Fujihira, Mauder and Robb to further control the response time of the switching device. 
Regarding Claims 9, 16, combination of Fujihira, Mauder and Robb discloses the driver circuit of Claim 8, wherein fast soft-turn off by the fast soft turn-off circuitry comprises pull-down of the gate to source voltage Vgs of SW_MAIN to near or below its threshold voltage within tens of nanoseconds (node voltage pull down first), and wherein hard turn-off comprises pull down of Vgs to several volts below the threshold voltage, and the specified delay is in the range of 100ns to 2ps (10 having capacitance of about 1 nF recited in Column 6, line 1 and 5 nF and Rg of 100 ohm recited in Column 8, line 11 results in the claimed response time/delay).
Claim 12 basically recites the elements of Claim 6 for the GaN power switching module of Claim 10, specifically reciting a first stage (fast soft turn-off of Claim 6) and a second stage turn-off comprising full tun-off of the GaN power transistor switch SW_MAIN by the gate driver circuitry. Combination of Fujihira, Mauder and Robb discloses the elements of Claim 6 as discussed above and a second stage turn-off comprising full tun-off of the GaN power transistor switch SW_MAIN by the gate driver circuitry (51 is turned off first followed by 10 after a delay based on the capacitance, resistor 52, Rg values, Figure 1a, Figure 3).
Regarding Claim 13, combination of Fujihira, Mauder and Robb discloses the GaN power switching module of Claim 12, wherein fast soft-turn off by the fast soft turn-off circuitry comprises pull-down of the gate to source voltage Vgs of SW_MAIN to near or below its threshold voltage within tens of nanoseconds (node voltage pull down first), and wherein hard turn-off comprises pull down of Vgs to several volts below the threshold voltage, and the specified delay is in the range of 100ns to 2ps (10 having capacitance of about 1 nF recited in Column 6, line 1 and 5 nF and Rg of 100 ohm recited in Column 8, line 11 results in the claimed response time/delay).
Response to Arguments
Applicant's arguments filed on 11/18/2021 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection necessitated by amendments.
Regarding Applicant’s arguments toward 112 rejections, examiner respectfully notes that amendments did overcome some of the previous 112 rejections.  Please also see new sets of 112 rejections of the amended claims discussed above.

In response, examiner respectfully notes that in Fujihira, gates of both the main transistor 10 and the sense transistor 20 are driven/controlled by the output of the same drive circuit 3 outputting drive signal Ss as shown in Figure 1a, as gates of both 10 and 20 are connected to the output Ss of the drive circuit 3. Fujihira shows the gate resistances of both transistors, however claim does not recite a direct connection of the gates or exclude inherent gate resistances of the claimed main and sense transistor switches. Please also note that Fujihira discloses a direct connection of the gates of the main and sense transistor switches 10 and 20 in prior art Figure 6. 
Regarding Applicant’s arguments, on Pages 15-16 of the Remarks toward secondary reference Mauder, that the reference teaches an entirely different device structure and silent with respect to driver circuitry and the combination of Fujihira and Mauder, examiner respectfully notes that Mauder is relied upon for the teaching of GaN substrate for integrating a main transistor and a sense transistor, and the argued upon driver circuitry met by the primary reference Fujihira and the combination renders the claimed integrated circuit and the argued upon device structure obvious as discussed above in the rejection.
 Regarding Applicant’s arguments, on Page 16 of the Remarks toward the rejection of Claim 2 and Fujihira reference, examiner respectfully notes that Claim 2 
Regarding Applicant’s arguments, on Pages 16-19 toward Claim 2 and other dependent claims 3-5 and the limitation of the claimed device structure and specifics, examiner respectfully notes that the amended limitation of the device structure is not fully supported by the original specification.  Please see the 112 rejection toward the limitation above. 
Regarding Applicant’s arguments, on Page 19 of the Remarks toward the rejection of Claim 6, now amended and the combination of Fujihira and Mauder, examiner respectfully requests Applicant’s attention to the 112 rejection toward Claim 6 and new grounds of rejection as discussed above. 
Regarding Applicant’s arguments, on Page 19 of the Remarks toward Claims 7-9, please see the response to arguments toward Claim 6 above.
Applicant’s arguments, on Page 20 of the Remarks toward Claim 10 are directed toward the arguments toward Claims 1 and 5, therefore, please see the response to arguments toward Claims 1 and 5 above. 
Regarding Applicant’s arguments, on Page 20 of the Remarks toward Claims 11-13, please see the response to arguments toward Claim 10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 1/26/2021